Citation Nr: 1700963	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-39 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral toenail and foot skin disorders.

2. Entitlement to service connection for bilateral lower leg skin disorders.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. He served in Vietnam from August 1968 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that rating decision, the RO denied service connection for disorders of the toenails and skin of both feet and disorders of the skin of both legs.

In July 2014 and April 2015 the Board remanded the case to the RO for the development of additional evidence.


FINDINGS OF FACT

1. Fungal infections of the lower extremities during service led to current toenail and skin disorders affecting both feet.

2. Fungal infections of the lower extremities during service led to current skin disorders affecting both lower legs.


CONCLUSIONS OF LAW

1. Fungal toenail and skin disorders affecting both feet were incurred in service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2015).

2. Fungal skin disorders affecting both lower legs were incurred in service. 38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304(d).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015). 

The RO provided the Veteran notice in an October 2012 letter. In that letter, the RO notified him what information was needed to substantiate claims for service connection. The letter also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues on appeal. The RO substantially fulfilled the instructions in the 2014 and 2015 Board remands.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Nail and Skin Disorders

The Veteran contends that disorders affecting his toenails and the skin on his feet and lower legs began during service and continued through the present, or that those disorders are caused or aggravated by his service-connected malaria residuals or diabetes. In addition, the Veteran's combat service and his service in Vietnam during the Vietnam War are potentially relevant to these claims.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

Under certain circumstances, service connection for specific diseases, including certain skin disorders, may be presumed if a veteran was exposed during service to certain herbicides during service. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015). If a veteran was exposed to herbicides during service, service connection for any of the disorders listed at 38 C.F.R. § 3.309(e) will be presumed if the disease becomes manifest to a degree of 10 percent disabling at any time after service. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). A Veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to herbicides during service. 38 C.F.R. § 3.307(a)(6)(iii). The Veteran served in Vietnam for a year in 1968 and 1969. He is presumed to have been exposed to an herbicide agent.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that a disease or injury was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation. The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so too is the disability due to the combat injury in service. See Reeves v. Shinseki, 682 F.3d 988, 998-99   (Fed. Cir. 2012). Every reasonable doubt shall be resolved in favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Service connection of such disease or injury may be rebutted, however, by clear and convincing evidence to the contrary.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

There is evidence of current nail and skin disorders. VA clinicians who have examined the Veteran have described current disorders affecting his feet and legs as onychomycosis of the toenails, tinea pedis of the skin of the feet, and lichen planus hyperkeratosis and lichen simplex chronicus of the skin of his lower legs.

The Veteran has reported that during combat service, in persistently wet conditions in Vietnam, he develop skin problems, possibly including fungal disorders, affecting his lower extremities. There is lay evidence, but no contemporaneous medical evidence, that he had foot and leg skin disorders during service. His service treatment records do not contain reports of disorders of his toenails or the skin of his feet or legs. On the report of his March 1970 service separation examination, the examiner checked "normal" for the condition of his skin, feet, and legs.

Although the Veteran's service treatment records do not reflect any treatment for lower extremity skin disorders, his combat service warrants consideration of the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d). His service records show that he served in Vietnam as a light weapons infantryman in an infantry unit during parts of 1968 and 1969. He was awarded a Purple Heart medal because he sustained a shrapnel wound to the forehead sustained in connection with military operations against a hostile force. He was also awarded a Bronze Star Medal and a Combat Infantryman Badge based on his Vietnam combat duty. The service evidence is sufficient to establish that he engaged in combat with the enemy in active service during a period of war.

In January 2010, R. P. wrote that he served with the Veteran in Vietnam. Mr. P. stated that the unit was on missions in swampy locations for prolonged periods. He reported that the Veteran was one of many men who developed foot fungus and had to stay behind for medical attention when the unit was at rest in the landing zone. In February 2010, the Veteran reported that during service in Vietnam he received  treatment for onychomycosis of both feet. In July 2010, J. F. W. wrote that he served with the Veteran in Vietnam. Mr. W stated that with monsoons and rice paddies feet remained wet for long periods. He indicated that jungle rot, athlete's foot, and other fungal infections of the feet were very common. He stated that the Veteran had a lot of problems with his feet, and that he witnessed the Veteran receiving treatment in the field by medics. In December 2010, M. R. T. reported that he served as medic in Vietnam and served with the Veteran. Mr. T. indicated that there were wet conditions in the field, and that he treated the Veteran and virtually every soldier for various types of jungle infections of the feet. He stated that ongoing wet conditions led some servicemen to have recurrent or persistent infections.

In March 2013, the Veteran stated that his foot disorders were incurred in combat operations in Vietnam. He asserted that, although treatment records may not have been made or kept, he was treated for such disorders during service.

The post-service accounts from the Veteran and from the medic and other men who served with him constitute satisfactory evidence that he was treated during combat service for lower extremity fungal disorders. That evidence is consistent with the conditions of field service in Vietnam. The Veteran's treatment for malaria during service also is consistent with the described wet, jungle conditions. The post-service accounts are acceptable as proof that his lower extremity fungal disorders were incurred in service.

On the Veteran's service separation examination no ongoing lower extremity skin disorders were noted. In the report of an August 2014 VA skin diseases examination, the examiner, noting the service separation examination, expressed the opinion that the post-service statements regarding the Veteran's treatment in service are not consistent with his service treatment records. The service records and that opinion constitute evidence against any skin disorders during service having continued until separation from service and beyond. Resolving every reasonable doubt in the Veteran's favor, however, service connection may be granted for the lower extremity skin and nail disorders. The record of Vietnam combat service and the post-service statements are evidence support the existence of symptoms in service and continuity after service. The evidence to the contrary does not rise to the level of clear and convincing evidence, as would be needed to rebut the service connection finding. The Board therefore grants service connection, based on incurrence during service, for nail and skin disorders of the feet and skin disorders of the lower legs.


ORDER

Entitlement to service connection for bilateral toenail and foot skin disorders is granted.

Entitlement to service connection for bilateral lower leg skin disorders is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


